UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June 2012 (Report No. 1) Commission File Number: 0-28724 ORCKIT COMMUNICATIONS LTD. (Translation of registrant’s name into English) 126 Yigal Allon Street, Tel-Aviv 67443, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): N/A CONTENTS The first five paragraphs of the press release attached as Exhibit 99.1, and the press release attached as Exhibit 99.2, to this Report on Form 6-K are hereby incorporated by reference into (i) the Registration Statements on Form F-3, Registration Nos. 333-160443, 333-164822, 333-165753, 333-166203 and 333-171438 of Orckit Communications Ltd. (the "Company") and (ii) the Company’s Registration Statements on Form S-8, Registration Nos. 333-05670, 333-08824, 333-12178, 333-131991 and 333-164090. This report on Form 6-K of the registrant consists of the following documents, which are attached hereto and incorporated by reference herein: Exhibit 99.1 Press Release: Orckit Receives Court Approval for Arrangement with Note Holders, dated June 20, 2012. Exhibit 99.2 Press Release: Trading in Orckit’s Ordinary Shares to Move from NASDAQ to the OTCQB, dated June 21, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ORCKIT COMMUNICATIONS LTD. Date: June 21, 2012By:/s/ Izhak Tamir Izhak Tamir President EXHIBIT INDEX Exhibit Number Description of Exhibit Exhibit 99.1 Press Release: Orckit Receives Court Approval for Arrangement with Note Holders, dated June 20, 2012. Exhibit 99.2 Press Release: Trading in Orckit’s Ordinary Shares to Move from NASDAQ to the OTCQB, dated June 21, 2012.
